Citation Nr: 1417731	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to October 1970.  The Veteran died in September 2010.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Appellant testified before the undersigned, and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in September 2010.  His death certificate identifies the cause of death as pancreatic cancer.

2.  The Veteran died in September 2010, almost 40 years after discharge from service, from a nonservice-connected cause and was not rated as 100 percent disabled due to a service-connected disability for 10 continuous years immediately preceding death. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to DIC, to include under the provisions of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

For the claim of DIC pursuant to 38 U.S.C.A. § 1318, the Appellant has been notified of the basis for the denial of the claim in a January 2011 letter, and has been provided opportunity to present evidence and argument.  Further, there is no indication that any evidence bearing on this claim is outstanding.  Thus, the Board finds that all notification and development action on this claim has been accomplished.  The DIC claim is being denied as lacking legal merit.  Therefore, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

The evidence of record at the time of the Veteran's death shows that service connection was in effect for coronary artery disease, rated 60 percent; diabetes mellitus, rated 20 percent; parasitic infection of feet, rated 0 percent; and erectile dysfunction, rated 0 percent.  The combined rating for compensation was 70 percent, as of October 2008.

The Veteran's cause of death is listed as pancreatic cancer.  He was first diagnosed with pancreatic carcinoma in October 2009, over 38 years after separation from active service.  The Veteran was not service-connected for pancreatic cancer.

The Appellants asserts that the Veteran's pancreatic cancer was caused by either his service-connected diabetes mellitus or coronary artery disease or was, in the alternative, caused by his exposure to herbicides during active duty in the Republic of Vietnam.  

In a February 2010 note, Dr. H. stated that, concerning the Veteran's claim for service connection for pancreatic cancer, diabetes was a risk factor for pancreatic cancer.  The physician opined that the Veteran's pancreatic cancer should be service-connected through the Veteran's diabetes.  

In a January 2011 VA opinion, the examiner opined as to whether the Veteran's pancreatic cancer should be service-connected through the Veteran's diabetes mellitus.  The examiner acknowledged that, in February 2010, a medical resident indicated in a note that diabetes was a risk factor for pancreatic carcinoma and, therefore, the pancreatic cancer should be service-connected through the Veteran's diabetes.  The January 2011 examiner stated that a review of the applicable medical literature showed that the single most commonly confirmed risk factor for pancreatic cancer was smoking; that the examiner was unable to find any literature that in any way disputed or questioned that association; that there were multiple notes in the claims file about the fact that the Veteran smoked, even when receiving chemotherapy for pancreatic cancer; and that the Veteran smoked at least 1.5 packs of cigarettes a day for 40 years.  The examiner noted that even if the review of the medical literature showed that there was perhaps an association between diabetes mellitus and pancreatic cancer, there was still significant disagreement in the medical literature about whether or not that association was real.  The examiner related that, despite all that, what Dr. H., the medical resident, seemed to misunderstand about the concept of causation was that a statistical correlation was not at all the same as a causal relationship, that the fact that something may or may not be statistically linked as a risk factor did not, in fact, meant that it was causative or that the risk factor was the actual cause of the disease.  

The examiner opined that the Veteran's pancreatic cancer was not caused by diabetes; that there was still significant debate in the medical literature as to whether, in fact, diabetes was a risk factor for pancreatic cancer; and therefore, that exposure to herbicides should not be considered a risk factor for pancreatic cancer.  The examiner further opined that considering exposure to herbicides a risk factor would make it a tertiary presumption with the first level presumption being that active service in Vietnam equaled exposure to herbicides, the second level presumption being that exposure to herbicides caused diabetes, and the third level presumption being that exposure to herbicides resulting in diabetes resulted in pancreatic cancer.  The examiner added that no such presumption had been identified by the Institute of Medicine, the Secretary of the Department of Veterans Affairs, or medical literature.

In another 2011 opinion, the same VA examiner opined on whether the Veteran's service-connected coronary artery disease significantly contributed to, or hastened, his death.  The examiner stated that the evidence of record did not indicate in any way that the Veteran's treatment for pancreatic cancer was in any way compromised, diminished, slowed, or halted by the Veteran's coronary artery disease in any way that impacted the Veteran's demise.  The examiner did not see any indication that the Veteran's ability to tolerate the chemotherapeutic regimen was in any way compromised by the coronary artery disease.  The examiner opined that there was no connection between the Veteran's coronary artery disease and his death from pancreatic cancer. 

In October 2012, the chief of administrative medicine at a VA Medical Center reviewed the claims file and opined as to whether the Veteran's service-connected coronary artery disease and diabetes mellitus rendered the Veteran materially less capable of resisting the effects that primarily caused his death or had a material influence on accelerating his death.  The examiner stated that the only curative option for pancreatic cancer was resection (partial removal of the organ), but that only 15 to 20 percent of patients were candidates for surgery; that the Veteran was not a candidate for surgery; that, with surgery, the five-year survival was 10 percent for node positive; and, without surgery, the five-year survival was dismal.  

The examiner stated that the Veteran did not have any recognized complications from diabetes mellitus or his coronary artery disease in the process of treatment for pancreatic cancer.  The examiner reported that there was a debatable link between diabetes mellitus and pancreatic cancer, but that no causal relationship between the two had been established.  The examiner stated that while diabetes mellitus and coronary disease decrease one's life expectancy, there was no evidence that the Veteran's diabetes mellitus and coronary disease resulted in the shortening of his life and that one would have to resort to mere speculation to conclude that those conditions hastened the Veteran's death.  Therefore, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus and coronary artery disease contributed to, or hastened, his death.

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are three medical opinions in this case.  A VA physician provided an opinion in a February 2010 note that diabetes was a risk factor for pancreatic cancer and, therefore, that the Veteran's pancreatic cancer should be service-connected through his diabetes mellitus.  The Board finds that the VA examiner's opinion regarding the etiology of the Veteran's pancreatic has low probative value, as the examiner did not provide any rationale for that opinion beyond a statistical showing which has been questioned by later physicians, did not adequately account for the medical literature on the subject, and did not apply the existing literature to the Veteran's individual case. The physician also appeared to have less experience than the other VA examiners, as he was only a resident at the VA hospital.  The Board finds that physician's opinion is less persuasive.

The two January 2011 opinions and the October 2012 opinion found that it was less likely than not that the Veteran's diabetes mellitus and coronary artery disease contributed to, or hastened, his death.  Those opinions were written by physicians and were supported by extensive rationale stemming from of experience, and a review of the applicable literature, which the opinions discussed.  Those opinion show that pancreatic cancer was not etiologically related to, or the result of, service-connected disabilities.  The Board finds those opinions persuasive because of the greater experience of those physicians and because they specifically question the findings of the February 2010 physician. 

The Board acknowledges that the Appellant has submitted a photocopy of a 2003 Board decision granting service connection for a Veteran's cause of death or pancreatic cancer where the Veteran's pancreatic cancer was causally related to service-connected diabetes mellitus; and a photocopy of a 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange.  The Appellant alleges that those submissions show that the Veteran's service-connected disabilities of coronary artery disease and diabetes, have contributed to pancreatic cancer, diagnosed in 2009.  However, Board decision do not have precedential value and each case before the Board must be evaluated on the facts presented in that specific case, with application of applicable law, regulations, and precedent Court and General Counsel opinions.  38 U.S.C.A. § 7104 (West 2002).

The Appellant contends that the Veteran had pancreatic cancer related to his active service.  However, that contention from the appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with pancreatic cancer in October 2009, she is not competent to opine as to the etiology, or cause, of the pancreatic cancer, because that matter would require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The most persuasive competent medical opinions of record are those of the January 2011 and October 2012 VA examiners, who found that the Veteran's pancreatic cancer was not caused by, or a result of, and was not permanently aggravated by the Veteran's active service or any service-connected disability.  Therefore, the Appellant's statements regarding the Veteran's pancreatic cancer being related to his service or service-connected disabilities are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the January 2011 and October 2012 VA examiners' opinion more probative because the examiners were medical experts.

In addition, pancreatic cancer is not among the listed disabilities attributable to herbicide exposure.  38 C.F.R. § 3.309 (2013).  Therefore, to the extent that the Veteran may have been exposed to herbicides, pancreatic cancer is not presumed to have resulted from that exposure.  The lack of a presumption is not, however, a bar to proving that herbicide exposure caused a disability.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, here the Board finds the weight of the competent evidence of record is against a finding that the Veteran's pancreatic cancer was actually caused by exposure to herbicides.  Whether such exposure caused pancreatic cancer is not a question subject to the opinion of a lay person, as it is not a question that can be answered by personal observation.  An etiological relationship can only be supported by a medical opinion.  No such opinion exists in this case, except for an opinion that diabetes, a herbicide presumptive disease, caused pancreatic cancer, which the Board has found to be less persuasive than contrary opinions.  The Board finds that the preponderance of evidence is against the claim, and there is no reasonable doubt to be resolved.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (2013).   

In addition, it is undisputed that the Veteran was not a former prisoner of war, and was not continuously rated totally disabled since his release from active duty, in October 1970.  Moreover, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in September 2010 as required for the appellant to qualify for DIC under 38 U.S.C.A. § 1318.  

While appreciating the late Veteran's service to his country, and acknowledging the Appellant's frustration over not receiving DIC benefits, the governing regulations provide for the assignment of DIC after a fixed term of years of being rated 100 percent disabled, which the Veteran did not meet prior to his death, as his total disability rating was 70 percent.  While sympathetic to the Appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board has decided this case based on the application of law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  

Accordingly, the Board finds that the Appellant is not entitled to DIC benefits, to include under 38 U.S.C.A. § 1318.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Also, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  The only competent medical opinions of record state that the Veteran's pancreatic cancer was not caused by, or a result of, or was not permanently aggravated by the Veteran's active service or his service-connected disabilities.  The Board cannot substitute its own medical judgment for the opinion of medical professionals, and the Board has found the medical opinions against the claim to be more persuasive than the medical opinion favoring the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


